           Case 2:16-cv-01332-MCE-CKD Document 47 Filed 07/20/20 Page 1 of 2


1    KNIGHT LAW GROUP LLP
     Steve Mikhov (SBN 224676)
2    stevemusfc@knightlaw.com
3    10250 Constellation Blvd., Suite 2500
     Los Angeles, CA 90067
4    Telephone: (310) 552-2250
     Fax: (310) 552-7973
5
     Attorneys for Plaintiff,
6    DAVID JOHN PATTY and
7    SHEILA RENEE KIRCHNER

8    NIXON PEABODY LLP
     Jennifer A. Kuenster, State Bar No. 104607
9    jkuenster@nixonpeabody.com
     Leon V. Roubinian, State Bar No. 226893
10   lroubinian@nixonpeabody.com
11   One Embarcadero Center, 18th Floor
     San Francisco, CA 94111-3600
12   Telephone: (415) 984-8268

13   NIXON PEABODY LLP
     Jeanette C. Suarez, State Bar No. 255141
14   jsuarez@nixonpeabody.com
15   Kristi J. Livedalen, State Bar No. 155207
     klivedalen@nixonpeabody.com
16   300 South Grand Avenue, Ste. 4100
     Los Angeles, CA 90071
17   Telephone: (213) 629-6000
18
                            UNITED STATES DISTRICT COURT
19                         EASTERN DISTRICT OF CALIFORNIA
20
     DAVID JOHN PATTY and SHEILA                        CASE NO : 2:16-cv-01332-MCE-CKD
21   RENEE KIRCHNER
22
                   Plaintiffs,                          ORDER GRANTING JOINT
23   v.                                                 STIPULATION AND ORDER FOR
24   FCA US LLC, a Delaware Limited                     DISMISSAL WITH PREJUDICE
     Liability Company; and DOES 1
25   through 10, inclusive,                             Honorable Judge Morrison C. England
26                                                      Jr.,
                   Defendant.
27
28
                                                  -1-
        ORDER GRANTING JOINT STIPULLATION AND ORDER FOR DISMISSAL WITH
                                   PREJUDICE
          Case 2:16-cv-01332-MCE-CKD Document 47 Filed 07/20/20 Page 2 of 2


1                                            ORDER
2          The stipulation is approved. The entire action is hereby dismissed with
3
     prejudice.
4
5          IT IS SO ORDERED.

6    Dated: July 17, 2020
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                             -2-
        ORDER GRANTING JOINT STIPULLATION AND ORDER FOR DISMISSAL WITH
                                   PREJUDICE
